Cite as 2015 Ark. 191

                SUPREME COURT OF ARKANSAS
                                      No.   CR-13-775

IVOR GORDON                                      Opinion Delivered   May 7, 2015
                               APPELLANT
                                                 APPEAL FROM THE PULASKI
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. 60CR-12-622]

STATE OF ARKANSAS                                HONORABLE LEON JOHNSON,
                                 APPELLEE        JUDGE

                                                 REBRIEFING ORDERED.


                                       PER CURIAM


       Appellant Ivor Gordon was found guilty by a Pulaski County jury of one count of

capital murder and one count of criminal attempt—capital murder, and he was sentenced to

concurrent sentences of life without parole and life, respectively. Gordon was found guilty

of committing a crime in the presence of a child and committing a crime with a firearm and

was sentenced to concurrent ten- and fifteen-year sentences to run consecutive to his life

sentences. Pursuant to Rule 4-3(k) of the Rules of the Arkansas Supreme Court and Court

of Appeals and Anders v. California, 386 U.S. 738 (1967), Gordon’s attorney filed a motion

to withdraw as counsel and a no-merit brief. Additionally, Gordon filed pro se points on

appeal, and the State filed a brief in response. On May 29, 2014, we issued an opinion

remanding the case to the circuit court to settle and supplement the record and ordering

Gordon’s counsel to file a substituted brief. See Gordon v. State, 2014 Ark. 255 (per curiam).

The record has been settled and supplemented, and counsel has filed a substituted brief that
                                    Cite as 2015 Ark. 191

is now before this court. Because we conclude that counsel’s substituted brief fails to comply

with Rule 4-3(k)(1), we order rebriefing.

       A brief accompanying an attorney’s request to withdraw from appellate representation

of a criminal defendant on the ground that the appeal is wholly without merit shall contain

an argument section that consists of a list of all rulings adverse to the defendant made by the

circuit court on all objections, motions, and requests made by either party with an

explanation as to why each adverse ruling is not a meritorious ground for reversal. Ark. Sup.

Ct. R. 4-3(k)(1).

       Here, counsel lists a number of rulings adverse to Gordon and purports to explain why

none of the rulings provide a meritorious ground for reversal. For example, counsel lists eight

adverse rulings that occurred during trial, and then states,

              Counsel for Gordon agrees that some of the objections made by the State and
       sustained by the circuit court were appropriate. Some of the objections did not harm
       Gordon, especially those involving “leading,” and others made primarily as “form”
       over substance. Of the remaining, it does not appear to Counsel that any of the
       adverse rulings amounted to an “abuse of discretion,” the standard of review for this
       Court. James v. State, 2010 Ark. 486, 372 S.W.3d 800 (2010). In any event, all would
       be harmless in light [of] Gordon’s explicitly detailed confession (R. 587–628, Add.
       16–56), and the State’s corroboration of the confession via introduction of evidence
       during its case-in-chief. Wells v. State, 2013 Ark. 389, ___ S.W.3d ___.

       Because counsel makes vague references to “some” of the rulings and “the remaining”

rulings, we are left to wonder which rulings counsel believes were appropriate and

which rulings counsel believes did not amount to an abuse of discretion. Moreover, although

counsel concludes that all of the adverse rulings would be harmless “in light [of] Gordon’s

explicitly detailed confession and the State’s corroboration of the confession via introduction


                                              2
                                     Cite as 2015 Ark. 191

of evidence during its case-in-chief,” counsel fails to discuss the details of the confession, and

he fails to discuss the evidence introduced by the State that corroborated the confession. It

is clear from a partial reproduction of the no-merit argument that counsel has failed to

include for each adverse ruling a discussion citing relevant law and facts to explain why each

ruling does not provide a meritorious ground for reversal.

       Because the brief in this case is deficient, we order counsel to file a substituted brief

within fifteen days from the date of this opinion. See Ark. Sup. Ct. R. 4-2. In ordering

rebriefing, we express no opinion as to whether the substituted brief should be filed pursuant

to Rule 4-3(k) and Anders or should be filed asserting meritorious grounds for reversal. If a

no-merit brief is filed, counsel’s motion and brief will be forwarded by the clerk of this court

to Gordon so that he again will have the opportunity to raise any points that he chooses. See

Ark. Sup. Ct. R. 4-3(k)(2). In either instance, the State shall be afforded the opportunity to

file a responsive brief. Finally, we strongly encourage counsel, before filing the substituted

brief, to review our rules and the substituted brief to ensure that no additional deficiencies

are present, as any subsequent rebriefing order in this criminal matter may result in a referral

to the Committee on Professional Conduct. See, e.g., Lee v. State, 375 Ark. 421, 291 S.W.3d
188 (2009) (per curiam).

       Rebriefing ordered.

       BAKER , GOODSON , and WOOD, JJ., dissent.

       COURTNEY HUDSON GOODSON, Justice, dissenting.                       I disagree with the

majority’s conclusion that Gordon’s counsel has failed to comply with Arkansas Supreme


                                                3
                                     Cite as 2015 Ark. 191

Court Rule 4-3(k). That rule requires an attorney seeking to withdraw from appellate

representation of a criminal defendant on the ground that the appeal is wholly without merit

to file a brief that includes a list of all rulings adverse to the defendant and an explanation as

to why each ruling is not a meritorious ground for reversal. Ark. Sup. Ct. R. 4-3(k)(1)

(2014). In this case, counsel’s brief complies with the rule because it lists each adverse ruling

and includes an explanation as to why none are meritorious grounds for reversal. Specifically,

as the majority notes, counsel concludes that all of the evidentiary rulings were harmless in

light of Gordon’s detailed confession and the State’s corroboration evidence introduced at

trial. It is clear from reading counsel’s brief that this explanation applies to all adverse rulings

during the course of the trial. Our rule is not so strict as to necessitate that counsel repeat this

explanation separately for each ruling. Additionally, counsel is not required to provide a

detailed explanation of Gordon’s confession. It is sufficient that he has identified the adverse

rulings and explained that any error would be harmless in light of Gordon’s confession.

Because counsel complied with Rule 4-3(k), there is no need to order rebriefing, and

therefore, I must dissent from the majority opinion.

       BAKER, J. joins.




                                                 4
                                   Cite as 2015 Ark. 191

       RHONDA K. WOOD, Justice, dissenting. In Anders v. California, the United

States Supreme Court explained that appointed counsel could satisfy an indigent

defendant’s constitutional right to counsel by filing a brief stating that an appeal would be

wholly frivolous. 386 U.S. 738, 744 (1967). The brief must further “refer[] to anything in

the record that might arguably support the appeal.” Id. Not every state has adopted a

formal no-merit briefing procedure. See Warner, Anders in the Fifty States: Some Applicants’

Equal Protection is More Equal than Others’, 23 Fla. St. U. L. Rev. 625 (Winter 1996).

       Arkansas is unique. We have not only adopted a formal no-merit briefing system,

but we are also one of the only states that actually specify the requirements of the brief

itself. See id. at 653. These requirements go beyond what Anders calls for. Rule 4-3(k) of

the Rules of the Arkansas Supreme Court and the Arkansas Court of Appeals has created

an overly complex system that emphasizes form over substance and creates a mechanism

for our appellate courts to routinely order rebriefing in cases where there is no meritorious

issue before the court. We have compounded Rule 4-3(k)’s complexity by adding

requirements absent from the Rule’s text. E.g., Jefferson v. State, 2013 Ark. App. 325

(ordering rebriefing, in part, because counsel cited Rule 4-3(j) instead of Rule 4-3(k)); but

see Coleman v. State, 2014 Ark. App. 61 (overruling previous opinion that required no-

merit brief to include formal citation to Anders itself). In fact, our no-merit briefing

scheme is such that I believe it encourages attorneys to file frivolous merit briefs as

opposed to traversing the no-merit obstacle course.

       Today, once again, we send a brief back for the second time, even though counsel

has complied with both Anders and Rule 4-3(k)’s plain language. Yet, fatally, counsel has

                                             1
                                   Cite as 2015 Ark. 191

neglected to comply with our hyper-technical interpretation of Rule 4-3(k). For example,

the rule does not require, as the majority suggests, counsel to “include for each adverse

ruling a discussion citing relevant law and facts.” It also does not require counsel to

“discuss the details of the confession” or to “discuss the evidence introduced by the State

that corroborated the confession.” All the rule requires is “an explanation.” Counsel has

done just that in this case by explaining that the adverse rulings were within the court’s

discretion and, in any event, harmless in light of Gordon’s confession. The majority does

not elucidate how this is insufficient under Rule 4-3(k). Thus, this 2013 case remains

unresolved.

       What is even more concerning, since January 2014, either this court or the court of

appeals has ordered rebriefing for noncompliance in at least thirty (30) cases. Herr v. State,

2015 Ark. 91, ___ S.W.3d ___; Price v. State, 2015 Ark. App. 173; Whittier v. State, 2015
Ark. App. 183; Liddell v. State, 2015 Ark. App. 172; Cox v. State, 2015 Ark. App. 132;

Johnson v. State, 2015 Ark. App. 22; Pledger v. State, 2015 Ark. App. 14; Cooper v. State,

2015 Ark. App. 9, 453 S.W.3d 147; Nichols v. State, 2015 Ark. App. 12; Wright v. State,

2014 Ark. App. 719; Kimmons v. State, 2014 Ark. App. 713; Slater v. State, 2014 Ark. App.
603; Rainey v. State, 2014 Ark. App. 383, 439 S.W.3d 67; Tennant v. State, 2014 Ark.

App. 403, 439 S.W.3d 61; Block v. State, 2014 Ark. App. 362; Fiveash v. State, 2014 Ark.

App. 129; Fiveash v. State, 2014 Ark. App. 124; Fleming v. State, 2014 Ark. App. 36; Dove

v. State, 2014 Ark. App. 26; Evans v. State, 2014 Ark. App. 22; Leal v. State, 2014 Ark.

App. 20; Cory v. State, 2014 Ark. App. 29; Hooten v. State, 2014 Ark. App. 21; Weaver v.

State, 2014 Ark. App. 34; Stockton v. State, 2014 Ark. App. 25; Rimmer v. State, 2014 Ark.
2
                                   Cite as 2015 Ark. 191

App. 30; Goodman v. State, 2014 Ark. App. 45; Edwards v. State, 2014 Ark. App. 7; Harris

v. State, 2014 Ark. App. 5.

       It is my hope that our Criminal Rules Committee will reevaluate Rule 4-3(k) in

light of the procedures adopted by other states across our nation. The rule should be

simplified so both counsel and the appellate courts know what is required.

       I respectfully dissent.

       Benca & Benca, by: Patrick J. Benca, for appellant.

       Leslie Rutledge, Att’y Gen., by: Ashley Argo Priest, Ass’t Att’y Gen., for appellee.




                                              3